Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 

Beginning at Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of sharing content data of notes among a distributed, collaborative group. This collaborative environment can be considered marketing or sales activities or behaviors, which is a commercial interaction.  The collaborative efforts can also be considered social activities; which is descriptive of managing personal behavior or relationships or interactions between people. Both of these categories are within the certain methods of organizing human activity grouping of abstract ideas.

Claim 1, which is representative of claims 9 and 15, defines the method of this abstract idea by the elements of:
A method comprising: receiving content data for a first physical note removably attached to a first display area of a first collaborative board located in a first location, wherein the content data includes information displayed on the first physical note; 
determining a position of the first physical note on the first collaborative board; communicating the information displayed on the first physical note and the position of the first physical note to a controller; and,
communicating data from the controller including instructions, via a network configured to communicate data between the first collaborative board and a second collaborative board, to the second collaborative board located in a second location to generate a first virtual note in a second display area of the second collaborative board such that information displayed on the first virtual note corresponds to the information displayed on the first physical note and a position of the first virtual note on the second display area corresponds to the position of the first physical note on the first collaborative board, wherein the first collaborative board and the second collaborative board are interactive whiteboards.

These claims describe the actions used to communicate content data on a note from one location to another location.  Basically, they recite sharing of information contained on notes.  This concept is necessarily the sharing of information among a collaborative group, thus, these actions describe managing personal behavior or relationships or interactions between people. They also describe marketing or sales activities or behaviors in an office or business enterprise, both collaborative environments.  As such, both of these illustrate a certain method of organizing human activity, and are considered abstract ideas.

For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims include:
a controller, including instructions;
a network configured to communicate data between the first collaborative board and a second collaborative board;
at least one interface configured to transmit data between to a first collaborative board and a second collaborative board;
a processor communicatively coupled to the at least one interface; and,
a computer program product comprising a computer readable storage medium
having a computer readable program stored therein.
These additional elements simply instruct one to practice the abstract idea of relationships or interactions between people; and, marketing or sales activities or behaviors, utilizing a controller; instructions; a network; at least one interface; a first collaborative board and a second collaborative board; a processor communicatively coupled to the at least one interface; and, a computer program product comprising a computer readable storage medium having a computer readable program stored therein, to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea as discussed in MPEP 2106.05(f). This is merely the execution of the abstract idea through computer implementation and is not sufficient to provide for integration into a practical application.  

For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). 

Dependent claims 2 – 8, 10 – 13, and 16 – 20, contain narrowing limitations related to the same abstract idea found in claims 1, 9, and 15. These include recitations to a note, information on that note, and that note’s location or orientation on a board.  This is information that is necessary and inherent in the claimed steps for managing personal behavior or relationships or interactions between people and marketing or sales activities or behaviors. 
Further to claims 10 – 13 and 16 – 20, these claims contain recitations that are simply linking the claims to computer as a tool (the system) to implement the abstract idea and are not sufficient to provide for integration into a practical application and/or significantly more.  See MPEP 2106.05(f).
Dependent claim 14 contains narrowing limitations related to the same abstract idea found in claim 9 in that it details further computer implementation for performing the abstract idea and does not lend eligibility to the claims under Step 2A, Prong 2, or under Step 2B as discussed above, with the rationale being that set forth in 2106.05(f).

Therefore, for the reasons cited above, claims 1 – 20 are directed to an abstract idea without integration into a practical application and without reciting significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 6 – 11, 13 – 17, 19, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2018/0314882), hereinafter, Yu, in view of Somasundaram (US 2016/0328857), hereinafter, Somasundaram, further in view of Pearson (US 2014/0223335), hereinafter, Pearson.
Regarding claims 1 – 3, 7 – 11, 13 – 17, and 20, Yu discloses a method and system for sorting and displaying digital notes on a whiteboard. Specifically, Yu states, “FIG. 1 depicts a system 100 for sorting and displaying digital notes on a digital whiteboard 115, according to embodiments of the disclosure. The system 100 includes a plurality of electronic devices 105A, 105B, 105C, and 105D, each electronic device 105A-D being operated by a user (e.g., the users 110A, 110B, 110C, and 110D, respectively).  The electronic devices 105A-D allow the users 110A-D to interact with a digital whiteboard 115. See [0046 and FIG. 1]. Yu adds, “The digital whiteboard 115 contains a plurality of digital notes 120. In some embodiments, a digital note 120 is a digitized representation of the physical note 125. For example, the user 110B may create the physical note 125 and the electronic device 105B may use a camera, scanner, or other imager to create a digital representation of the physical note 125.” See [0047]. In summary, Yu’s system is broad; “The digital whiteboard 115 includes an interactive interface 130 where the plurality digital notes 120 are displayed. The digital notes 120 may be received from electronic devices 105A-D and/or may be generated at the digital whiteboard 115 (e.g., in response to user interaction with the interactive interface 130). The digital whiteboard 115 may receive user inputs via a touch panel, a pointer device, camera-capture, voice command, and the like. See [0049].  Importantly, Yu also includes, “In certain embodiments, one or more of the electronic devices 105A-D are located at a different geographic location than the digital whiteboard 115. For example, each of the users 110A-D may be located in different offices, different cities, different states/nations, and the like. In such embodiments, an electronic device may display a copy of the digital whiteboard 115 (e.g., the interactive interface 130 and the digital notes 120).” See [0051]. Lastly, Yu’s system also includes a processor and instructions, at [0094], and computer readable storage medium”, at [0118].
Yu’s method also monitors and detects changes in locations of notes. Specifically, “in some embodiments, the whiteboard client application allows a user (e.g., one of the users 110A-D) to create, edit, remove, and/or place a digital note 120, as well as manipulate its location within the digital whiteboard 115”, at [0048]; and, “the whiteboard server 210 may sort the digital notes 120 into categories and display a digital note 120 at a specific location within the digital whiteboard 115 based on its category”, at [0062].
Yu’s system communicates information on notes as well as data pertaining to the location and movement of notes as well. “The digital whiteboard 115 includes an interactive interface 130 where the plurality digital notes 120 are displayed. The digital notes 120 may be received from electronic devices 105A-D and/or may be generated at the digital whiteboard 115 (e.g., in response to user interaction with the interactive interface 130). In one embodiment, the digital whiteboard 115 includes a physical display, such as a large LED panel, LCD panel, or other electronic display that presents the interactive interface 130. In another embodiment, the digital whiteboard 115 includes a projector that projects the interactive interface 130 onto a surface. The digital whiteboard 115 may receive user inputs via a touch panel, a pointer device, camera-capture, voice command, and the like.” See [0049]. The method and system “include an imaging device, such as a scanner, camera, digitizer, or other imager, that captures image data representing a digital note. For example, the computing device 500 may capture image data representative of a physical note and perform, e.g., optical character recognition (“OCR”) on the note to identify its content. In other embodiments, the computing device 500 may be communicatively coupled to an external imaging device that captures image data representing a digital note (not shown).” See [0093]. In addition, “the digital note may be created by a user of the digital whiteboard. In one embodiment, the digital note is a scan of a physical note, such as a sticky note. Here, the processor 505 may be coupled to a camera, a scanner, an imager, or the like, with creates a digital image from the physical note.” See [0095]. See also, “where a digital note is a digitized version of a physical note, receiving 705 the digital notes includes performing an optical character recognition to identify text of the note”, at [0130].

Not disclosed by Yu is communicating the information displayed on the first physical note and the position of the first physical note to a controller.
Not disclosed by Yu is wherein the first collaborative board and the second collaborative board are interactive whiteboards.
However, Somasundaram discloses; “FIG. 5 is a block diagram illustrating an example of a note recognition technique which may use multiple note recognition modules to recognize notes and extract the content of notes.”, [0017]; “As described herein, mobile device 15 provides an execution environment for one or more software applications that, as described, can efficiently capture and extract note content from a large number of physical notes, such as the collection of notes 22 from workspace 20.”, [0037]; and, “In some examples, note management application 78 may compute a 2D grid or 3D array of position data associated with objects within the input image and, for each recognized physical note, determine an absolute position and boundary for the note within the 2D or 3D space and thereby compute a complete representation of the workspace.”, [0091].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate a note based on its position per the method of Somasundaram, when performing the note display used in the system and method of Yu, because this provides an efficient manner in which to share differing subject matter based on spatial separation which can be useful in these collaborative sessions.  
However, Pearson discloses a system for whiteboard collaboration in a global environment and includes; “FIG. 1A illustrates example aspects of a digital whiteboard collaboration environment. In the example, a plurality of users 101a-h (collectively 101), may desire to collaborate with each other in the creation of complex images, music, video, documents, and/or other media, all generally designated in FIG. 1A as 103a-d (collectively 103). The users in the illustrated example use a variety of devices in order to collaborate with each other, for example a tablet 102a, a personal computer (PC) 102b, and many a large format whiteboards 102c, 102d, 102e (collectively devices 102).”, [0032].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use whiteboards (interactive smartboards)  per the collaborative method of Pearson, when performing the note display used in the collaboration system and method of Yu, because this provides an efficient manner in which to conduct differing location collaboration sessions.  Pearson suggest the use of digital whiteboards as often being used for interactive (collaborative) presentations and other purposes as this is using a know device to yield predictable results of data presentation.

Regarding claims 6 and 19, the combination of Yu and Somasundaram discloses all the limitations of claims 1 and 15, above. Not disclosed is determining an orientation of the first physical note.
However, Somasundaram discloses a note recognition method for manipulating
software notes of physical notes. A process produces an image of a plurality of notes.  Key is “the technique 300 may optionally include performing geometric correction and cropping techniques to the mass of plurality of notes 302A-302C based on the orientation of each note in the mass of plurality of notes 302A-302C.” See [0077 and FIG. 12A].
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to orient the notes per the method and system of Somasundaram within Yu’s whiteboard system as this provides the expected outcome of an exact copy of the original page (whiteboard). This ensures all users are seeing the same information.

Claims 4, 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, in view of Somasundaram, in view of Pearson, further in view of Pestoni (US20200104351), hereinafter, Pestoni.
Regarding claims 4, 5, 12, and 18, the combination of Yu, Somasundaram, and  Pearson discloses all the limitations of claims 1, 9, and 15, above. 
Not disclosed is wherein the first physical note is a first electronic physical note having an electronic paper display, and wherein determining the position of the first physical note comprises receiving position data from the first electronic physical note.
However, Pestoni discloses a system and method for collaboration that utilizes epaper (electronic physical note). “Examples of a display that may be used in various embodiments include a touch screen display or a light-emitting diode (LED) display or a liquid crystal display (LCD) or an e-paper display”, at [0072]. Pestoni adds, “various types of sensors such as force sensors, motion sensors, heat sensors, accelerometers, gyroscopes, and inertial measurement unit (IMU) sensors and/or various types of transceivers such as wireless, such as cellular or Wi-Fi, radio frequency (RF) or infrared (IR) transceivers and Global Positioning System (GPS) transceivers.” See [0079].
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to use e-paper with its IMU sensors per the method and system of Pestoni within Yu’s whiteboard system as this allows for more flexibility and among the disparate groups of users partaking in the collaborative process and further leads to better organization among the several groups.


Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive.  Applicant first discusses the prior rejection of all claims under 35 U.S.C. § 101, beginning on page 8.  Applicant argues that the claims do not recite abstract ideas and therefore, under analysis at Step 2A, are eligible subject matter.  The Applicant points to a flowchart at MPEP 2106 and assert the claims are eligible subject matter via pathway B.  The Examiner respectfully disagrees and based on the reasoning below, finds this argument not persuasive.
For analysis at Step 2A, the Examiner points to MPEP 2106.04 which details the following.  Step 2A is a two-prong inquiry, in which examiners determine in Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of that exception.   When evaluating whether a claim recites a judicial exception, the Examiner determines whether the judicial exception is set forth or described in the claim.  For the amended claims, the Examiner has concluded that the claims recite the abstract idea of sharing content data of notes among a distributed, collaborative group. This collaborative environment is described by the Applicant’s disclosure as brainstorming or design thinking sessions and the notes are typically sticky notes (or other physical notes.)  Thus, these actions can be reasoned to describe a working environment.  The Examiner has therefore concluded that they describe marketing or sales activities or behaviors, which is a commercial interaction.  The collaborative efforts can also be considered social activities; which describe managing personal behavior or relationships or interactions between people. Both of these categories are within the certain methods of organizing human activity grouping of abstract ideas.  
Applicant comments that the instant invention “takes a physical note from a first location, and modifies it so that it appears in a second location in a digital format.”  This argument is not persuasive because it reinforces the determination that the claims describe sharing content data on a note from one location to another location.  The fact that the note is now digital, does not take it out of the concept of being a note.  The sharing of notes in a collaborative environment forms the abstract idea identified by the Examiner.  The Examiner also notes that no claim recitation would indicate that a note is modified.  In fact, as detailed above, the claim limitations recite communicating data from and about a note at one location to another location.  The is congruent with the Examiner’s analysis above.
Applicant correctly moves now to analysis under Step 2A, Prong Two.  However, the Examiner respectfully disagrees with Applicant’s argument that the claims integrate the judicial exception into a practical application.  See page 9.  Applicant first points to an improvement in the functioning of a computer or other technology field.  Applicant points to the Specification, [0012 and 0027] as support for this integration.  The Examiner respectfully disagrees and based on the reasoning that follows, has determined that the judicial exception is not integrated into a practical application.
For Step 2A, Prong Two, of the analysis, the judicial exception is not integrated into a practical application because the additional elements simply instruct one to practice the abstract idea of relationships or interactions between people; and, marketing or sales activities or behaviors, utilizing a controller; instructions; a network; at least one interface; a first collaborative board and a second collaborative board; a processor communicatively coupled to the at least one interface; and, a computer program product comprising a computer readable storage medium having a computer readable program stored therein, to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea as discussed in MPEP 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. 
Applicant argues that the amended claims “…provide a solution to an objective technical problem of enabling the use of physical, tangible notes in a distributed collaborative environment.”  See page 10.  This argument is not persuasive based on how improvements are evaluated according to MPEP 2106.04(d)(1) and 2106.05(a).  First, the use of physical notes and/or a collaborative environment are not considered to be a technical field by the Examiner.  These two concepts clearly describe social interactions an/or business relations;  thus, they recite actions descriptive of the category of certain methods of organizing human activity grouping of abstract idea.  Applicant may have improved how these abstract ideas are performed, but Applicant has not shown or described any improvement to a technical field.  In fact, the Examiner reasons that these claim recitations are not sufficient to show an improvement to technology because they mirror examples included in the MPEP that the courts have indicated may not be sufficient to show an improvement to technology, particularly; a commonplace business method being applied on a general-purpose computer; and, gathering and analyzing information using conventional techniques and displaying the result.  
Applicant points to MPEP 2106.05 again, and argues that “…the Examiner should analyze the ‘improvement’ consideration by evaluating the specification and the claims…”  Again, Applicant is correct in their statement but Applicant’s reliance on the description of an improvement is misplaced.  The Examiner has reviewed the disclosure, figures included, and cannot find sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Applicant’s Specification, at [0012 and 0027], as clarified above, discusses how to improve the sharing of notes among locations.  Thus, they do not describe an improvement to technology.  Applicant further refers to “…improving the efficiency of the collaborative session.”, at [0028].  This too, however, would show an improvement to the social or sales activities, which would be an improvement to an abstract idea.  Thus, any improvements provided for within the Specification are at best, in a conclusory manner.  
Further to this argument, the claims themselves cannot be construed as reflecting any improvement.  The claims do not contain any components or steps of the invention that would provide any improvement.  Amended claim 1, as detailed above, recites a series of method steps that recite receiving content data that was communicated from a note at another location and displaying that data.  The Examiner cannot conclude that these claim recitations describe an improvement in the functioning of a computer or other technology field.  As a result, Applicant’s arguments are not persuasive.

Applicant next argues the prior rejections of all claims under 35 U.S.C. §§ 102 and 103.  In view of the amendments to the claims and a new rejection under 35 U.S.C. § 103 within this Office Action, Applicant’s argument is considered moot. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawasaki (US 2018/0300543) discloses an information processing apparatus and program.  Nagpal (US 2019/0037171) details a system and method for physical whiteboard collaboration.  Schultz (US 2015/0271203) discloses a secure trust-scored distributed multimedia collaboration session.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571) 272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687